Devens, J.
The fair interpretation of the regulation which the defendant had made requires us to hold that by the terms of it those employees who intended tó leave work must give two weeks’ notice of such intention, and. that, failing to do so, they would not be entitled to the wages which would otherwise be due them at the next pay day. Such a regulation, if assented to by the plaintiff, would form a part of the contract, and if he violated it by leaving without notice, he could not recover the wages which were then unpaid. The defendant would not be left merely to obtain by action or in recoupment such special damages as it might show it had sustained by the violation of his agreement. Noon v. Salisbury Mills, 3 Allen, 340. Hughes v. Wamsutta Mills, 11 Allen, 201. Potter v. Cain, 117 Mass. 238. It is not quite easy to understand the argument much insisted on by the plaintiff, that as the contract was not mutual, that is, that as it im« *404posed no corresponding obligation upon the defendant to gire the plaintiff two weeks’ notice before dismissing him, it cannot be sustained. It is competent for either party to give to the other the right to terminate the contract abruptly while he himself agrees only to do so upon notice; and such a contract would be good upon sufficient consideration.
The more important inquiry at the trial was whether the plaintiff ever assented to this regulation. There was no evidence that he knew it at the commencement of his work, but he testified that he read it soon after he went to work, and that he knew of it “ about all the time he was in the defendant’s employ.” The instructions submitted to the jury, as a question of fact, whether the plaintiff assented to the regulation so that it formed a part of the contract, and permitted them to consider, as one circumstance, that after knowledge of it he continued to work as before. Assent may be by acts as well as words, and by silence, where a party is fairly bound to speak, if he dissents, as well as by speech itself. Commonwealth v. Galavan, 9 Allen, 271. Brigham v. Clark, 100 Mass. 430. The plaintiff was engaged, so far as the case shows, under no express contract, and for no definite time. When first informed of this regulation, if he had refused to be bound by it, and, if it were insisted on, abandoned his work, it could not have been enforced against him; but the fact, that for fourteen months he continued to work with a full knowledge of it, and without any objection to it, legitimately tended to show an assent to it. Collins v. New England Iron Co. 115 Mass. 23. Whether the plaintiff assented or not was fairly submitted to the jury. Exceptions overruled.